Case 2:19-cv-13638-DML-MJH ECF No. 55 filed 06/29/20                   PageID.938       Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

PUBLIC INTEREST LEGAL
FOUNDATION,

               Plaintiff,                                     Case Number 19-13638
v.                                                            Honorable David M. Lawson

JANICE M. WINFREY and GEORGE
AZZOUZ,

               Defendants,
and

LEAGUE OF WOMEN VOTERS OF
DETROIT and LEAGUE OF WOMEN
VOTERS OF MICHIGAN,

               Intervenor-defendants.
                                              /

                            ORDER SETTING BRIEFING SCHEDULE

       On June 29, 2020, the plaintiff filed a motion to voluntarily dismiss the case under Federal

Rule of Civil Procedure 41(a)(2). The Court subsequently held a status conference with counsel

for the parties, and during that conference the defendant and intervenors indicated that they consent

to the dismissal but believe that the case should be dismissed with prejudice. The Court advised

the parties that it would set a schedule for them to brief the issue of whether the dismissal should

be granted with or without prejudice.

       Accordingly, it is ORDERED that, if the defendant and intervenors intend to oppose the

plaintiff’s motion for voluntary dismissal, then they must file their oppositions addressing the

nature of the dismissal on or before July 13, 2020, and the plaintiff may file a single reply in

support of the motion on or before July 20, 2020.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
Case 2:19-cv-13638-DML-MJH ECF No. 55 filed 06/29/20    PageID.939      Page 2 of 2



                                               United States District Judge

Dated: June 29, 2020




                                    -2-
